Title: [Diary entry: 19 July 1786]
From: Washington, George
To: 

Wednesday 19th. Mercury at 82 in the morning—89 at Noon and 81 at Night. Clear until about 2 Oclock when a cloud arose to the Westward out of which proceeded a powerful rain. Rid to all the Plantations to day. At that in the Neck, the Scythemen having cut (yesterday) the upper part of the Meadow, & to the cross fence; returned to the Oat field to day at the old orchard point, which they cut down; but did not shock, the straw being too green for it. At the same place, the Plows finished the middle cut of the drilled corn, & plowed, in the same cut, the intervals between the corn rows which were designed for Turnips. The Plows at Muddy hole began yesterday afternoon to give the middle cut (next to, & adjoining, the drilled corn) another plowing from the road to the woods back. 4 other shocks of rye at this place from another part of the field, yielded about the same quantity

of clean grain that the first did—viz.—five bushels; from which, their being 177 shocks in the field, it may be computed that not more than 220 or 225 will be obtained. On my return home I found Mr. Calvert of Maryland and his son, Colo. Bland, Mr. Geo. Digges, Mr. Foster & Lund Washington here—all of whom dined. The 3 first stayed the evening the other three returned.